DETAILED ACTION
This action is in response to communication filed on 5/10/2021
 	Claims 22-41 are pending.
	Claims 22-41 have been added.
Claims 1-21 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 and 11/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 27-30, 35-38, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (US 2008/0232347).

Regarding claim 22, Chao discloses a method of fast re-routing implemented by a source router in a communication network, the method comprising: 
determining a set of affected destinations in a new network topology based on the assumed failure of a protected link or protected node in an initial network topology (see Chao; [0045]; these primary ports may be determined, for instance, by constructing a shortest path tree using Dijkstra's algorithm and subsequently determining a primary tree accordingly. For instance, according to FIG. 1B a packet going from node 4 to node 1 would follow the route {4.fwdarw.2.fwdarw.1}. When a failure occurs, some of the primary ports could point to the damaged link and/or node and become unusable. IPFRR proactively calculates backup ports that can be used to replace primary ports temporarily until the subsequent route recalculation is completed); 
determining a set of exit nodes in the new network topology associated with the affected destinations (see Chao; [0045]; each IP router (node) has a backup port such that (1) in a case of no failure, all the routers use primary ports for packet forwarding and (2) in a case of failure, a subset (or in some cases, the entire set) of routers switch to the backup ports for failure recovery. FIG. 1B shows the primary and backup ports of the IP network taken into consideration with node 1 as the single destination node); and 
iteratively computing, in a breath-first order relative to a subtree rooted at a node incident to the failed link or at the protected node, backup paths for affected destinations associated with primary exit nodes in the set of exit nodes while skipping backup path computations for intermediate exit nodes in the set of exit nodes (see Chao; [0080]; FIG. 5; as indicated by loop 510-545, a number of acts may be performed for each router except the destination node (router) of the routing path tree, in a depth first manner.   The method 500 may first determine if the router already has a port assigned as a backup port. (Block 515) If it is determined that the router already has a backup port assigned to it, the method 500 may simply proceed to examine the next router of the routing path tree. If it is determined that the router does not have a backup port the, method 500 may proceed to determine a backup port for the router as shown in blocks 520-540. The method 500 may then move on to the next router in the routing path tree and repeat the above steps in determining backup ports. (Block 545) When the loop 510-545 has been run for each router of the routing path tree, the method 500 is left. (Node 550)).  

Regarding claim 27, Chao discloses the method of claim 22, further comprising, for one or more iterations: 
identifying one or more intermediate exit nodes on a path from the release node to a primary exit node in the current iteration (see Chao; [0129]; using a breadth first search of the second part (black part) of the routing tree, excluding the removed router, the method 1200 may find a first router with a link to the first part (white part) of the routing tree and define the first router as an exit node. (Block 1282).  The method 1200 may then determine which of the one or more sub-trees rooted by the one or more adjacent downstream routers of the removed router, includes the exit node (block 1283); and 
assigning the backup path for the affected destinations connected to a current primary node to one or more affected destinations associated with the intermediate exit nodes (see Chao; [0129]; a recovery path from the root of the sub-tree determined to include the exit node, to the exit node, is determined (Block 1284). The method 1200 may then set, based on the determined recovery path, backup ports of routers in the sub-tree determined to include the exit node (Block 1285)).  

Regarding claim 28, Chao discloses the method of claim 22, wherein determining the set of affected destinations based on the assumed failure of a protected link or protected node comprises: 
computing an initial routing table based on the initial network topology, the first routing table including a next hop for each destination (see Chao; [0196]; Each IP router maintains a routing table where an entry has the structure of 1500 of FIG. 15A); 
computing a new routing table based on the new network topology resulting from the assumed failure of a protected link or protected node, the second routing table including a new next hop for each destination (see Chao; [0196]; To support IPFRR, each entry may be extended by adding the backup port information: bk_next_hop 1540 and bk_port 1550, as illustrated in entry 1590 of FIG. 15B. Thus, the port 1530 serves as the primary port, while bk_port 1550 serves as the backup port); and 3Attorney Docket No. 4015-11514 Client Reference No. P074054US01 
determining the set of affected destinations by comparing the next hop and new next hop for each destination (see Chao; [0076];  the ESCAP_LINK process minimizes the number of switchovers in (1) if the primary tree is obtained using minimum hop routing. As proof, when the primary port of node k fails, the exit of T(k) is found using breadth first search. Therefore, the hop count from node k to the exit is minimized (since the primary tree is based on minimum hop routing)).  

Regarding claim 29, Chao discloses the method of claim 28: 
wherein the initial routing table further includes a last hop indicating an exit node in the initial network topology for each destination (see Chao; [0129]; using a breadth first search of the second part (black part) of the routing tree, excluding the removed router, the method 1200 may find a first router with a link to the first part (white part) of the routing tree and define the first router as an exit node. (Block 1282) The method 1200 may then determine which of the one or more sub-trees rooted by the one or more adjacent downstream routers of the removed router, includes the exit node (Block 1283)); and 
wherein the new routing table further includes a new last hop indicating an exit node in the new network topology for each destination (see Chao; [0129];  a recovery path from the root of the sub-tree determined to include the exit node, to the exit node, is determined. (Block 1284) The method 1200 may then set, based on the determined recovery path, backup ports of routers in the sub-tree determined to include the exit node. (Block 1285) Subsequently, the method 1200 may "redefine" the first part (white part) of the routing path tree to include the sub-tree determined to include the exit node, and "redefine" the second part (black part) of the routing path tree to exclude the sub-tree determined to include the exit node (Block 1286)).

Regarding claim(s) 30, 35-37 and 38, 40 and 41, do(es) not teach or further define over the limitation in claim(s) 22, 27-29 and 22, 27 and 22 respectively.  Therefore claim(s) 30, 35-37 and 38, 40 and 41 is/are rejected for the same rationale of rejection as set forth in claim(s) 22, 27-29 and 22, 27 and 22 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-26, 31-34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 2008/0232347) in view of Lindem et al. (US 2015/0350062).

Regarding claim 23, Chao discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 22, wherein iteratively computing the backup paths for the affected destinations associated with the primary exit nodes comprises, for each iteration: 
computing a Q-space rooted at the primary exit node associated with the affected destination; 
determining a release node in the Q-space of the primary exit node for the affected destination; and 
computing one or more tunnel routing segments from the source node to the release node for the affected destination.
	Lindem in the field of the same endeavor disclose techniques for improving efficiency of computing a node-protecting remote loop-free alternate (LFA) in a network topology graph.  In particular, Lindem teaches the following:
computing a Q-space rooted at the primary exit node associated with the affected destination (see Lindem; [0041]; the link-protecting Q-space of E with respect to the S-E link can be obtained by computing a reverse SPT rooted at E, with the sub-tree which traverses the failed link excised (including those which are members of an Equal Cost Multiple Path (ECMP))); 
determining a release node in the Q-space of the primary exit node for the affected destination (see Lindem; [0045]; A node-protecting repair tunnel endpoint can be computed by first determining the set of nodes that can be reached from a neighbor of S without transiting E and matching this set with E's link-protecting Q-space); and 
computing one or more tunnel routing segments from the source node to the release node for the affected destination (see Lindem; [0045]; his set of nodes is called the candidate node-protecting PQ space. A repair tunnel endpoint that is in the candidate node-protecting PQ space provides node protection for the path segment from S to the PQ node).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Lindem in order to incorporate techniques for improving efficiency of computing a node-protecting remote loop-free alternate (LFA) in a network topology graph.  One would have been motivated because the disadvantage of the prior art include that the computation of node-protecting remote LFAs is inefficient. In particular, computing node-protecting remote LFAs involves a forward SPF from every PQ node, which is costly and is not scalable when there are a large number of PQ nodes. The embodiments disclosed by Lindem enables the prior art to improve the efficiency of computing node-protecting remote LFAs by avoiding computation of a forward SPF from every PQ node.

Regarding claim 24, Chao-Lindem discloses the method of claim 23, wherein computing the one or more tunnel routing segments from the source node to the release node comprises: 
computing a P-space of the source router (see Lindem; [0055]; the process selects a node that is in both the source node's node-protecting extended P-space that protects the primary next hop node and the primary next hop node's link-protecting Q-space that protects the S-E link (block 120)); 
determining a P-node in the P-space of the source router (see Lindem; [0055];  the process can determine whether a particular node, Y, is in the source node's node-protecting extended P-space that protects the primary next hop node by checking if the node satisfies the inequality Dist_Opt(N, Y)<Dist_Opt(N, E)+Dist_Opt(E, Y)); and 
computing a first tunnel routing segment from the source router to the P-node (see Lindem; [0036]; S may be able to create a virtual LFA by using a tunnel to carry the packet to a point in the network that is not a direct neighbor of S, from which traffic will be delivered to the destination without looping back to S. Such a tunnel will be referred to herein as a repair tunnel and the tail-end of the repair tunnel is called a PQ node).  

Regarding claim 25, Chao-Lindem discloses the method of claim 24, wherein, for one or more affected destinations, the P-node is the same as the release node and only one tunnel routing segment is computed (see Lindem; [0038]; a node that is in both the link-protecting extended P-space of S with respect to the S-E link and the link-protecting Q-space of E with respect to the S-E link can serve as a repair tunnel endpoint).  

Regarding claim 26, Chao-Lindem discloses the method of claim 24, wherein computing the one or more tunnel routing segments from the source node to the release node further comprises, for one or more affected destinations computing a second tunnel routing segment from the P-node to the release node for the affected destination (see Lindem; [0084]; in the event that E fails, S can send traffic to R4 using R2 as a node-protecting remote LFA. In one embodiment, S tunnels the traffic to R2 using N as a next hop. When the tunneled traffic is decapsulated at R2, the traffic will be forwarded to R4 on a primary path).  

Regarding claim(s) 31-34 and 39, do(es) not teach or further define over the limitation in claim(s) 23-26 and 23 respectively.  Therefore claim(s) 31-34 and 39 is/are rejected for the same rationale of rejection as set forth in claim(s) 23-26 and 23 respectively.

Conclusion
For the reason above, claims 22-41 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456